                Case 2:20-cv-00887-RAJ Document 128 Filed 09/30/20 Page 1 of 5




 1                                                          THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9   BLACK LIVES MATTER SEATTLE-                      No. 2:20-cv-00887-RAJ
     KING COUNTY, ABIE EKENEZAR,
10   SHARON SAKAMOTO, MURACO                          DECLARATION OF CASEY KARHU
     KYASHNA-TOCHA, ALEXANDER
11   WOLDEAB, NATHALIE GRAHAM,
     AND ALEXANDRA CHEN,
12
                           Plaintiffs,
13
            v.
14
     CITY OF SEATTLE,
15
                           Defendant.
16

17
            I, Casey Karhu, declare and state as follows:
18
            1.      The information contained in this declaration is true and correct to the best of my
19
     knowledge, and I am of majority age and competent to testify about the matters set forth herein.
20
            2.      I’m 36 years old. I have served in AmeriCorp, worked for several global
21
     humanitarian organizations, and was the finance director on a U.S. senatorial campaign.
22
            3.      I have been out protesting in defense of Black lives since June 1, 2020. I am
23
     white, but as a queer person with a tough childhood, I am no stranger to dehumanizing police
24
     conduct.
25

26

      KARHU DECL. (No. 2:20-cv-00887-RAJ) –1
              Case 2:20-cv-00887-RAJ Document 128 Filed 09/30/20 Page 2 of 5




 1          4.      After the murder of Summer Taylor, I started protesting regularly with the Every
 2   Day March (EDM). I have also been to protests with the ENDD crew.
 3          5.      At protests, I mostly just play a drum and keep my head down, and wash people
 4   off when they get hurt with chemical weapons. The front line is not for me.
 5          6.      Even though I try hard to stay well away from wherever the police are at protests,
 6   I was so many people injured and in pain during the Labor Day SPOG march. It was super
 7   peaceful but as soon as we arrived, the police started chasing us and firing less-lethal weapons at
 8   us as we retreated.
 9          September 7, 2020 – Labor Day SPOG March
10          7.      I arrived at the SPOG march gathering place (the international district light rail
11   station) around 4:45. There was a good mix of people there, including people in black bloc,
12   normal folks, medics, bucket drummers. There was not much of a police presence there. As we
13   got ready, an organizer told us we would keep it professional, chill, and that no one should break
14   stuff. We understood that if there was a riot, it would be because the police started one.
15          8.      As we walked, I was about three-quarters of the way towards the back, with the
16   bucket drummers. I had little Latin handbells. A line of police vehicles followed us at a distance.
17          9.      I saw little kids marching with us. As we walked, there were no sounds of
18   destruction. People just picked up trash.
19          10.     By the time my part of the crowd made it to SPOG, country music was playing
20   out of the SPOG building, loud enough that I had to raise my voice to talk to people near me. I
21   ended up by the southeast corner of SPOG.
22          11.     Almost immediately, I heard a commotion and saw white smoke go up into
23   the air, and then heard a flashbang, which was deafening. I had heard flashbangs at other
24   protests—in June one had exploded so close to me that I had ocular pain, light sensitivity, and
25   headaches for awhile afterwards—but I had forgotten how loud they are. I quickly put on my gas
26   mask, goggles, and ear protection that I keep in my bag.

      KARHU DECL. (No. 2:20-cv-00887-RAJ) –2
              Case 2:20-cv-00887-RAJ Document 128 Filed 09/30/20 Page 3 of 5




 1          12.      I saw clouds of gas in the street and heard a lot of frantic calls for medics. I
 2   sprayed off a woman with black gunk smeared under her eyes.
 3          13.      I heard another call for a medic, and saw a woman whose leg had been injured
 4   laying on the ground being attended to by medics. I later saw video of the police charging at
 5   them and arresting bystanders who stepped forward between the injured woman on the ground
 6   and the rushing police.
 7          14.      Across from SPOG, police made us file along a building, near the parking lot. I
 8   applied saline to several more people who the police had sprayed with chemicals, but it didn’t do
 9   much to help.
10          15.      Police marched us away from SPOG without letting up. I’ve been at other protests
11   where police push us back, then eventually back up; this time, they pushed us for several miles
12   without stopping.
13          16.      Police pushed us much faster than people were comfortable moving. It was really
14   tense and exhausting.
15          17.      As they pushed us, SPD fired flashbangs and other explosives at us. Even though
16   I was pretty far away from the police line as they pushed us, the explosions were loud and scary
17   and seemed to never let up. I saw lots of chemicals released, hovering in clouds above protesters,
18   accompanied by loud bangs. I saw people struggling to keep up while others warned them that
19   they needed to move faster. I saw people limping along being supported by their friends. I saw
20   people with red faces and swollen eyes from chemicals. I saw people wince and break into a run
21   when things exploded behind them.
22          18.      I was pretty close to where someone threw a Molotov on Holgate. I did not see
23   who threw it, but that was extremely at odds with the general vibe of the protest. I heard lots of
24   people around me yell “NO!” in response.
25          19.      As we passed the stadium, all of the police vehicles turned on their sirens as loud
26   as they would go. It felt designed to stun and intimidate us.

      KARHU DECL. (No. 2:20-cv-00887-RAJ) –3
               Case 2:20-cv-00887-RAJ Document 128 Filed 09/30/20 Page 4 of 5




 1            20.   People clearly wanted to disperse and go home. It was awful being stuck on a
 2   forced march. I was out of water. The smoke in the air was bad. I didn’t want to be there. But
 3   police were surrounding us. So I kept playing my handbells. Keeping a beat seems to help people
 4   stay calm.
 5            21.   As we turned right onto Rainier from Dearborn, one of the protest leaders said
 6   this was a good place to disperse. But all of a sudden, SPD charged us, and split our group up.
 7   The bigger group stayed on Rainier. I ended up with the little group that turned at the gas station
 8   and went up into the neighborhood.
 9            22.   People were desperate to escape the police who had been chasing us for more than
10   two miles at this point.
11            23.   Eventually the protest groups joined up at Judkins Park. I drank from someone
12   else’s water bottle, even though there’s a pandemic – I was just so deeply thirsty. I stayed for
13   about 10 minutes before heading home.
14            24.   For days after the protest, I was incredibly sore, exhausted, and sensitive to sound.
15            25.   The trauma from the police violence at protests is really taking a toll on me. I’m
16   terrified of being arrested at a protest. I have PTSD from childhood trauma, but I didn’t have to
17   start taking nightmare medications until June, when I started having nightmares about police
18   attacking me. I ended up quitting my job in part because I couldn’t fall sleep and was exhausted
19   all the time. It’s affected my stomach. And it’s made me irritable and desperate to find peace and
20   quiet.
21            26.   I keep protesting to stand up for Black lives and try to end the ongoing police
22   violence. I don’t have much faith in the ability of the legal system, politics, or nonprofits to
23   change anything. But maybe all of us together in the streets, united, might accomplish
24   something.
25

26

      KARHU DECL. (No. 2:20-cv-00887-RAJ) –4
              Case 2:20-cv-00887-RAJ Document 128 Filed 09/30/20 Page 5 of 5




 1          Executed this 24th day of September 2020 at SEATTLE, WASHINGTON.
 2          I declare under penalty of perjury under the laws of the United States and the State of
 3   Washington that the foregoing is true and correct.
 4

 5                                                                   By:________________________
                                                                                  CASEY KARHU
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      KARHU DECL. (No. 2:20-cv-00887-RAJ) –5
